Citation Nr: 1545519	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993, and on active duty for training (ACDUTRA) from June 1988 to August 1988 and from May 2007 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO).

The Board remanded the appeal for additional development in September 2012 and most recently in November 2014.  The claim must again be remanded for additional development as discussed below.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In September 2012, the Board noted that the Veteran served in the Connecticut National Guard in 1988, but that no records from that period were associated with the file.  The Board indicated that efforts should be made to obtain the outstanding Connecticut National Guard records from the appropriate places, including the office of the Adjutant General, and, if necessary, the National Guard Bureau.  However, it is not clear that the RO attempted to contact either of these agencies.

In November 2014, the Board again remanded the Veteran's claim with instructions to make efforts to obtain any outstanding records until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2). 

In April 2015, the AOJ sent the Veteran a letter detailing its efforts to obtain these records.  However, the letter does not indicate whether the RO attempted to contact the Connecticut Adjutant General.  Further, while the letter states that the National Guard was contacted on November 25, 2014 with a request for any available service treatment records from 1988, it is not clear from a review of the Veteran's claims folder whether the National Guard Bureau was specifically contacted, as such a request for records does not appear to be documented in the Veteran's claims file. 

As such, the Board finds the claim must yet again be remanded so that further efforts to obtain the records can be made, including contacting the Connecticut Adjutant General.  If it is determined that the records do not exist or that additional efforts would be futile, the Veteran should be provided with proper notice.  38 C.F.R. § 3.159(e).  Further, all efforts made to attempt to locate any outstanding medical records should be documented in the Veteran's claims file.

After the above development is completed, if any additional relevant records are obtained, the Veteran's claims folder should then be forwarded to the examiner who conducted the June 2015 VA mental disorders disability benefits questionnaire for an addendum opinion concerning the etiology of his diagnosed mental health disorder.  The Board finds this opinion to be inadequate as it utilizes the wrong legal standard in determining whether the Veteran's diagnosed depressive disorder pre-existed service and whether it was aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's National Guard records, including service treatment and personnel records, from the Adjutant General of Connecticut, 360 Broad Street, Hartford, CT, 06105-3795, from the National Guard Bureau, and any other appropriate facility for his periods of service in 1988 in Connecticut.

The Board notes that this is the third time the Veteran's claims file has been remanded in order to facilitate proper development.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all outstanding VA treatment records pertaining to the Veteran that are not already of record, including VA treatment records from November 2014 to the present.

3.  After the above development is completed, if any additional relevant records are obtained, the Veteran's claims file should then be returned to the June 2015 VA examiner who conducted the Veteran's mental disorders examination.  If the June 2015 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer an addendum opinion on the etiology of the Veteran's acquired psychiatric condition.  

4.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




